Citation Nr: 9927284	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date for the award of 
Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The records indicate that the veteran had twenty years of 
active service from which he retired in 1979.  The appellant 
has appealed a decision by the RO in which she was informed 
that the effective date for payment of DIC benefits was April 
1, 1996.


FINDINGS OF FACT

1.  The veteran died of pulmonary embolism on June [redacted], 
1992.  

2.  The appellant was notified of the requirements for filing 
a claim for DIC benefits by the RO in July 1992.  

3.  Service connection for the cause of the veteran's death 
was established by rating action in December 1992.  

4.  A claim for DIC benefits was received in March 1996.  

5.  No claim or application for DIC benefits, whether formal 
or informal, was received prior to March 1996.  


CONCLUSION OF LAW

An effective date prior to April 1, 1996, for payment of 
monetary benefits based on an award of DIC, is not warranted.  
38 U.S.C.A. §§ 5101, 5105, 5107(a), 5110, 5111 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.31, 3.150, 3.152, 3.153, 3.159, 
3.201, 3.400(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidence of record shows that the veteran died on June 
[redacted], 1992 due to pulmonary embolism.  

An Application for Burial Benefits, signed by the business 
providing such benefits, was received by VA on July 8, 1992.  
The appellant certified on the application that she 
authorized the services.  Her address was shown as [redacted], 
[redacted], [redacted], [redacted].  (The appellant did 
not indicate in the appropriate box that she was claiming the 
cause of death was due to service.)  

On July 15, 1992, a letter was sent by the RO to the 
appellant at the above address informing her that VA 
assistance was available to her in applying for survivor 
benefits to which she and her children may be entitled; an 
application form was enclosed.  The letter also informed the 
appellant that she must apply for DIC benefits within one 
year from the date of the veteran's death.  If an application 
was not received within the one-year period, any subsequent 
award would be effective from the date of receipt of the 
claim.  The RO's letter was not returned by the Postal 
Service.  

By rating action in December 1992, service connection was 
established for the cause of the veteran's death.  A notice 
letter was sent to the appellant at the above address in 
January 1993, but was returned by the Postal Service.  The 
return label indicated that the addressee had moved without a 
forwarding address and that the letter could not be 
forwarded.  

An Application for Dependency and Indemnity Compensation 
benefits was received from the appellant in March 1996.  On 
the application form, she indicated that she has not filed a 
previous claim with the VA.  She also indicated that she was 
in receipt of SSI benefits.

By Administrative Decision in May 1996, the RO determined 
that the appellant met the criteria as a surviving spouse; 
the appellant was subsequently awarded DIC benefits, 
effective from April 1, 1996.  

In a letter received in November 1997, a retired serviceman, 
[redacted], indicated that he had prepared a letter on 
behalf of the appellant requesting assistance as a surviving 
spouse and addressed it to the Defense Finance and Accounting 
Service, Denver, Colorado in December 1993.  

A letter from a Clinical Social Worker, received in November 
1997 was to the effect that the death of the veteran had a 
significant impact, both financially and emotionally, on the 
quality of the appellant's life.  

Private medical records received in November 1997 indicate 
that the appellant was hospitalized for eight days beginning 
on July 23, 1992 for emotional problems primarily relating to 
the loss of her husband (the veteran).  A hospital report at 
that time indicated that the appellant was being followed by 
a cardiologist for a prolapsed mitral valve, and that she had 
two prior back surgeries in 1989.  A psychiatric social 
worker report, apparently prepared in connection with this 
hospitalization, indicated that the appellant was notified 
recently that she was awarded Social Security Disability 
benefits based on an application she filed approximately six 
weeks earlier.  


Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107, and that all relevant facts have been properly 
developed in accordance with this law.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that no further assistance to the appellant is required.  

The appellant asserts that she was emotionally distraught 
when her husband died and that she had moved shortly after 
his death because of financial problems.  The appellant 
contends that she did not receive any letters or notice that 
she was required to file a claim for DIC within one year of 
the veteran's death, and was completely unaware of her 
entitlement to VA benefits as the surviving spouse of a 
veteran.  The appellant also asserts that she is totally 
disabled due to a heart condition and is receiving Social 
Security Disability benefits.  

VA regulations provide that the effective date of an award of 
DIC benefits to a surviving spouse based upon the death of 
the veteran shall be the date of death, if an application is 
received within one year from the date of death.  38 U.S.C.A. 
§ 5110(d)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(c)(2) (1998).  If an application is not received 
within one year from the date of death, the effective date of 
an award of DIC benefits to a surviving spouse shall be the 
date the claim is received by VA.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(c)(1).  Regardless of VA regulations 
concerning effective dates of awards and with exceptions that 
do not apply in this case, payment of monetary benefits based 
on original, reopened or increased awards of compensation, 
pension, or dependency and indemnity compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  The term "increased award" includes an award 
which is increased because of an additional dependent.  38 
U.S.C.A. § 5111; 38 C.F.R. § 3.31.


Additionally, 38 C.F.R. § 3.150 provides, in pertinent part, 
for the following:  

(b) Upon receipt of notice of death of a 
veteran, the appropriate application form 
will be forwarded for execution by or on 
behalf of any dependent who has apparent 
entitlement to pension, compensation, or 
dependency and indemnity compensation.  
If it is not indicated that any person 
would be entitled to such benefits, but 
there is payable an accrued benefit not 
paid during the veteran's lifetime, the 
appropriate application form will be 
forwarded to the preferred dependent.  
Notice of the time limit will be included 
in letters forwarding applications for 
benefits.  

In essence, the appellant argues that an earlier effective 
date for the award of DIC benefits should be granted based on 
mental incapacity, and the fact that she was not informed of 
the need to file a claim within the specified period of time 
required by VA regulations.  

With regard to the appellant's assertion of mental 
incapacity, VA regulations do not provide for an exception 
based on mental incapacity to the requirement that a claim 
for DIC benefits in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services as 
prescribed by 38 C.F.R. § 5105) must be filed in order in 
order for VA benefits to be paid.  38 U.S.C.A. § 5101 (West 
1991).  

As to the appellant's assertion that she was not given notice 
of the need to file a claim for DIC benefits, the Board 
points out that a letter and an application for DIC benefits, 
VA Form 21-534, was sent to the address provided by the 
appellant on an application for burial benefits, less than 
three weeks after the veteran's death and only one week after 
receipt of the application for burial benefits.  While it is 
understandable that the appellant was distraught and may have 
mislaid or disregarded the notice, the letter was not 
returned by the Postal Service and is presumed to have been 
delivered in the normal course of business.  Therefore, the 
Board finds that the clear preponderance of the evidence of 
record reflects that the appellant was properly provided with 
notification of benefits for which she could apply, as 
required under 38 C.F.R. § 3.150(b).  

In the present case, the veteran died in June 1992.  The 
appellant's application for DIC benefits was received by VA 
in March 1996.  Since the appellant's application was 
received more than one year after the veteran's death, the RO 
properly found that the law precluded an award of DIC 
benefits from the date of the veteran's death.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(c)(1).  Rather, the RO determined 
that the effective date of the award of DIC was in March 
1996.  Based on that award date, the RO correctly determined 
that the law authorized monetary payment under the award 
beginning no earlier than April 1, 1996, the first day of the 
calendar month following the month in which the award of DIC 
became effective.  

Regarding the representative's request that the claim be 
remanded to the RO to ascertain the date of the appellant's 
claim for Social Security benefits, the Board points out that 
the date of her claim for SSI benefits based upon her 
disability is of no significance on the question of whether a 
claim for survivors benefits was filed with the SSA.  
Although certain claims filed with the SSA will be considered 
claims for death benefits for VA purposes (38 U.S.C.A. § 5105 
(West 1991); 38 C.F.R. § 3.153 (1998)), the evidence in this 
case does not indicate that a claim for survivor benefits was 
filed with the SSA.  Section 5105(b) provides, in part, that 
when an application in the prescribed form is filed with 
either the VA or the SSA, a copy of the application will be 
transmitted to the "other official."  In this case, a claim 
or copy for survivor benefits was not transmitted to VA from 
the SSA.  Moreover, the appellant does not contend that she 
ever filed a claim for survivor benefits with the SSA.  The 
appellant stated in her substantive appeal received in 
February 1997 that she was receiving Social Security 
Disability benefits based on her physical disability.  
Additionally, the Board notes that a copy of a private 
medical record in July 1992 (while the appellant was 
hospitalized), indicated that she was awarded Social Security 
disability benefits based on an application she filed six 
week earlier.  This would appear to be prior to the veteran's 
death.  In this regard, the veteran died on June [redacted], 
1992 and she was hospitalized between July 23 and 31, 1992.  
In the absence of any record of a claim for survivor benefits 
transmitted to VA by the SSA, or any assertion on the part of 
the appellant that any such claim was filed by her with the 
SSA, the Board finds no useful purpose would be served by 
remanding the appeal to the RO to obtain any SSA records.  

Under 38 U.S.C.A. § 5110, an effective date for the award of 
DIC cannot be assigned prior to the date on which the 
appellant filed the claim, in March 1996.  Thus, April 1, 
1996, is the appropriate date for initiation of payment of 
monetary benefits under the DIC award.  38 U.S.C.A. § 5111.  
In light of the governing statutory and regulatory 
provisions, the effective date of payment under the 
appellant's award of DIC benefits was properly determined and 
the Board finds no basis for the assignment of an earlier 
effective date for payment.  



ORDER

An effective date prior to April 1, 1996, for payment under 
an award of DIC benefits is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

